DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/108,686, 61/173,396, and 61/186,616, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claims 1-10 and 12-21: The ‘686 provisional application discloses a “locking mechanism (like a click pen)” on p. 2, and shows images of the pen mechanism on p. 5, however these images are not of sufficient quality to support the lockout member as claimed. The ‘396 and ‘616 provisional applications fail to disclose a lock-out member. Therefore the effective filing date of claims 1-10 and 12-21 is October 27, 2009.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lock-out member” in claims 1, 7, 12, and 21. Note: claim 12 recites the lock-out member includes a body portion and an abutment portion, while claim 21 recites the lock-out member includes a body portion having a wing member and an abutment portion. However this is not considered sufficient structure to perform the entire claimed function of locking out since a body portion (with or without a wing member) and abutment portion do not have any particular structure (recited or inherent) that would lock something out. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a lock-out member configured to resist retraction of the distal end portion of the needle until actuation of the actuator” in line 8-9. A lock-out member configured to resist retraction of the needle is not disclosed in the Application as filed. Instead, the application describes a lock-out member configured to resist retraction of the wire (see p. 14, first full paragraph “The lock-out assembly 70 generally provides a feature in the handle 80 adapted to resist retraction or back travel of the distal tip 54.” The distal tip 54 is part of the wire 50 (fig. 8 and p. 10, 2nd paragraph).
Claims 2-6 and 21 incorporate the new matter of claim 1 therein.
Claims 1, 7, 12, and 21: as described below, the disclosure does not provide adequate structure to perform the claimed function of the lock-out member. The specification therefore does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-6, 8-10, and 13-20 incorporate the insufficiently described subject matter of claims 1, 7, and/or 12 therein.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 7, 12, and 21 each recite a “lock-out member”. The lock-out member is described starting on p. 14 of Applicant’s specification as comprising a body portion 71 and an abutment feature 75. Applicant’s specification goes on to state the abutment feature 75 is defined by one or more wall portions provided with, or a recess provided within, the alignment portion 45, such as the proximal base 37 (see p. 14, second paragraph). However, the proximal base 37 is not part of the alignment portion 45, it is part of the actuator 34 (see p. 11, last paragraph, and figs. 3a, and 11-12). 
The lock-out member is further described on p. 15, which says “upon engagement of the actuators 34a, 34b toward the handle 18, the alignment portion 45 will begin moving which, in turn, moves the included abutment feature 75 surrounding the body portion 71.” However, the alignment portion 45 is previously described as “adapted to rest or otherwise align and secure the proximal end 42 [of the needle] within the handle assembly 18 or its components, generally maintaining the needle 40 in a stationary position during use” (see p. 9, last paragraph) and comprising “receiving channels 49…to slidably receive portions of the actuator 34” (see p. 11, middle paragraph) “such that the respective body portions 35 can slide within the receiving channels 49, with the alignment portion 45 remaining substantially stationary” (see p. 12, first paragraph). It is contradictory to say the alignment portion 45 will begin moving upon engagement of the actuators 34a, 34b (p. 15) and is also stationary upon engagement of the actuators (p. 9) with channels for slidably receiving the actuators 34 (p. 11-12). 
P. 15 goes on to say “As a result [of engagement of the actuators 34a, 34b and corresponding movement of the abutment feature 75], the angled walls of the feature 75 will begin to contact the wing members 72. This pressure on the wing members 72 will cause them to at least slightly deform or bend inward so that the wing tips 74a, 74b likewise move inward until the point where they release from the structures in the housing 18 where they were initially seated or secured. With the tips 74a, 74b released from a secured position, the actuators 34a, 34b are free to move, along with the corresponding body 35 and base 37 portions of the actuators, to retract the operatively coupled distal tip 54 [of the wire 50].” However, P. 12 says “the wire 50, coupled to the proximal base 37 of the actuators, is adapted to correspondingly travel with the actuators 34a, 34b.” With this structure, any pressure on the wire tip would be transferred to the proximal base 37 which is integral with the actuators 34a, 34b. The mechanical nature of the lock-out member has a high level of predictability and one of ordinary skill in the art would expect pressure on the tip of the wire to have the same effect as pressure on the actuators 34a, 34b (because all of these elements are integrally connected) thus moving the abutment feature proximally and releasing the lock-out member and allowing the wire to travel proximally. However the purpose of the lock-out member is to prevent pressure on the distal tip from moving the wire proximally when pressure is applied to the distal tip of the wire.
Figs. 4 and 5 also show the body 71 moving proximally with the actuators 34. It is unclear how proximal movement of the actuator 34, and associated proximal movement of the abutment portion 75 could place pressure on the wings 72 of the body portion 71 if the body portion 71 is also moving proximally.
The specification is therefore replete with contradictory and unclear descriptions of the lock-out member and fails to describe a working example, as indicated above. Therefore the disclosure fails to describe a lock-out member in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2-6, 8-10, and 13-20 incorporate the non-enabled subject matter of claims 1, 7, and/or 12 therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 12, and 21: the limitation “lock-out member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted in the enablement rejection above, the structure of the lock-out member is not clearly described in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6, 8-10, and 13-20 incorporate the indefinite subject matter of claims 1, 7, and/or 12 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl (WO 2007/097994 A1) in view of McLean (US 2010/0030262 A1).
Claim 1: Ogdahl discloses a surgical needle device 270, comprising: 
a needle 276 including a lumen, a proximal portion, and a wire 284 disposed in and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21), the wire having a distal end portion configured to be coupled to an anchor device (p. 55, line 22 - p. 56, line 4); and 
a handle assembly including at least one depressible actuator 282, and a body portion 280 having a proximal portion and a distal portion, the distal portion of the body coupled to the proximal portion of the needle, and the at least one depressible actuator in operative communication with a portion of the wire (figs. 14A-B and p. 55, lines 7-21). 
Ogdahl fails to disclose the handle assembly including a lock-out member configured to resist retraction of the distal end portion of the needle until actuation of the actuator. However, McLean discloses an anchor delivery system comprising a needle and a handle at least one actuator and a lock-out member. The lock-out member comprises a biasing assembly 402, and a cam assembly 404 that resists retraction of a needle until actuation of an actuator 108/110 ([0129-0130] retraction of needle actuator 108 disengages the lock-out assembly so that actuator 110 can retract the needle). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogdahl such that the handle includes actuators and a lock-out member configured to resist retraction of the distal end portion of the needle until actuation of the actuators, as taught by McLean, in order to prevent accidental retraction of the wire.
Claim 2: Ogdahl discloses a distal portion of the needle is configured to receive the anchor device (fig. 14A-C).
Claim 3: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.
Claim 5: Ogdahl, as modified by McLean, comprises first and second depressible actuators (needle actuator 108 and needle retraction lever 110).
Claim 6: Ogdahl discloses the insertion tool may be curved in two or three dimensions and may be curved such that the distal end is located at the obturator internus muscle when the needle is inserted through a vaginal incision (p. 32, line 24 - p. 33, line 2 and p. 34, lines 14-16). Figs. 14A-B also show the needle with a curve. A “distal portion” of the needle can be defined so as to include the curved length.
Claim 7: Ogdahl discloses a surgical needle device 270, comprising: 
a needle 276 including a straight length, a curved length, a lumen 278, a distal portion 274, and a wire 284 extending through and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21), the wire having a distal end portion 288 defining a shoulder and being configured to be snap-fit to an anchor device (p. 55, line 22 - p. 56, line 4, “a snap fit”; p. 56, lines 17-25, enlarged tip 288 is blocked from moving proximally by springs 296 and thus defines a shoulder that interferes with springs until springs are spread apart by collar 286); and 
a handle assembly including a body 280 and an actuator 282 operatively connected with the wire (p. 55, lines 18-21), the body having a distal end portion and a proximal end portion, wherein the straight length of the needle extends out from the distal end portion of the body (figs. 14A-B).
Ogdahl fails to disclose the handle assembly comprises first and second actuators and a lock-out member. However, McLean discloses an anchor delivery system comprising a needle and a handle with two actuators and a lock-out member. The lock-out member comprises a biasing assembly 402, and a cam assembly 404 that resists retraction of a needle until actuation of actuators 108/110 ([0129-0130] retraction of needle actuator 108 disengages the lock-out assembly so that actuator 110 can retract the needle). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogdahl such that the handle includes two actuators and a lock-out member, as taught by McLean, in order to prevent accidental retraction of the wire.
Claim 8: Ogdahl discloses a distal portion of the needle is configured to receive the anchor device (fig. 14A-C).
Claim 9: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.
Claim 21: McLean discloses the lock-out member includes a body portion 402 having a wing member (either arm) and an abutment portion 404.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of McLean, as applied to claims 1 and 7 above, further in view of Petros (US 2005/0256530 A1).
Claims 4 and 10: Ogdahl, as modified by McLean, fails to disclose the distal portion of the needle includes a barb guard. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 to abuttably receive an anchor device (fig. 11 and [0066-67]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Ogdahl in view of McLean to include a barb guard to abuttably receive the anchor device, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.

Claims 12, 13, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Goddard (US 2008/0132753 A1) and McLean.
Claim 12: Ogdahl discloses a surgical implant system, comprising: 
a sling implant 170 having opposing end portions and a support portion (fig. 3B), and at least one anchor 172 provided at one of the opposing end portions; 
an implant introducer tool 270 including:
a needle 276 having a straight length, a lumen 278, a distal portion 274, and a wire 284 extending through and traversable along at least a portion of the lumen (p. 55, lines 7-10 and 18-21); and 
a handle assembly having a body 280, and at least one depressible actuator 282 operatively connected with the wire 284 (p. 55, lines 18-21), the body having a distal end portion and a proximal end portion, wherein the straight length of the needle extends out from the distal end portion of the body (figs. 14A-B).
Ogdahl fails to disclose the wire has an enlarged distal portion that is configured to extend distally from the at least one anchor when the at least one anchor is coupled to the wire. However, Goddard discloses an implant introducer tool comprising a wire 12 extending through the lumen of a needle 14, the wire comprising an enlarged distal portion 13 that is configured to extend distally from an anchor 38a/38b when the anchor is coupled to the wire 12 (figs. 1-2, 3B; [0038] and [0048-49] anchor is slid over tip 13 which is used to pierce tissue, therefore the tip must extend distally beyond the anchor). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogdahl such that the wire has an enlarged distal portion that is configured to extend distally from the at least one anchor when the at least one anchor is coupled to the wire, as taught by Goddard, in order to aid in dissecting tissue during insertion (Goddard [0029 and 0049]).
Ogdahl, as modified by Goddard, fails to disclose the handle assembly having a lock-out member including a body portion and an abutment portion. However, McLean discloses an anchor delivery system comprising a needle and a handle with at least one depressible actuator and a lock-out member. The lock-out member comprises a body portion 402 and an abutment portion 404 operated by two actuators 108/110 ([0129-0130] retraction of needle actuator 108 disengages the lock-out assembly so that actuator 110 can retract the needle). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ogdahl in view of Goddard, such that the handle includes actuators and a lock-out member, as taught by McLean, in order to prevent accidental retraction of the wire.
Claim 13: Ogdahl discloses the anchor device includes one or more extending tines 294 to facilitate soft tissue engagement.
Claim 15: McLean further discloses the depressible actuator includes first and second actuators (needle actuator 108 and needle retraction lever 110).
Claim 16: Ogdahl discloses a portion of the needle includes a curved length (figs. 14A-B).
Claim 17: Ogdahl discloses an anchor device provided at each of the opposing end portions of the sling implant (fig. 3B).
Claim 18: Ogdahl discloses the sling implant is constructed at least in part of a polymer mesh material (p. 14, lines 15-17).
Claim 20: Ogdahl discloses a distal tip of the wire extends through a lumen defined by the at least one anchor (fig. 14C). In the combination with Goddard, the distal tip extends through the lumen and out of the at least one anchor (Goddard [0048] connector or anchor slides over the tip 13 such that tip 13 extends out of the anchor).

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogdahl in view of Goddard and McLean as applied to claims 12 and 13 above, and further in view of Petros.
Claim 14: Ogdahl, as modified by Goddard and McLean, fails to disclose the distal portion of the needle includes a barb guard. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 to abuttably receive an anchor device (fig. 11 and [0066-67]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the needle of Ogdahl in view of Goddard and McLean to include a barb guard to abuttably receive the anchor device, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.
Claim 19: Ogdahl, as modified by Goddard and McLean, fails to disclose the distal portion of the needle includes a barb guard having an angled surface and the at least one anchor has an angled anchor surface that abuttably seats within the angled barb surface. However, Petros discloses a device for delivering a tissue anchor comprising a needle with a barb guard 189 having an angled barb surface and at least one anchor 115 having an angled anchor surface that abuttably seats within the angled barb surface (fig. 11 and [0066-67] barb guard 189 has surface portions that abuttably seat with the anchor 115, any of these surfaces can be considered to have any arbitrary “angle”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ogdahl in view of Goddard and McLean such that the needle includes a barb guard having an angled surface and the anchor includes an angled anchor surface that abuttably seats within the angled barb surface, as taught by Petros, in order to compress the anchor for insertion and prevent the extending tines of the anchor from contacting tissue until the anchor is in the desired location.
Response to Arguments
Applicant’s arguments filed September 7, 2022, with respect to claim(s) 1-10 and 12-21, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791